Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim18 objected to because of the following informalities:  recited in line is “operating for operating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the feature extraction component” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
           Independent claims 10, 18, have similarly deficiencies thus similarly rejected.
Claim 2 recites the limitation "the operating parameters" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the identified feature" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 has similar deficiencies as claim 2. 
	Claim 17 has similar deficiencies as claim 8. 
Claim 18 recites the limitation "the additional sensor" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the wireless transceiver" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the non-transitory computer-readable medium" in line 1 but depend on the system claim 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziarno US20170259942.
          Regarding Claim 1, Ziarno discloses a method for operating a monitoring system, the method comprising: sensing one or more characteristics associated with a monitored asset to produce sensor data (fig. 1 and ¶7); dynamically configuring operating parameters of the monitoring system based at least in part on current operating conditions of the monitoring system (fig. 10 and ¶s85, 139); extracting features from the sensor data using the feature extraction component to produce extracted feature information (¶7 recites in part “processor is configured to collect and store in the memory the engine data, and process the engine data and generate an alarm report when the environmental engine emissions exceed a threshold”); selecting at least a subset of the extracted feature information using the feature extraction component to produce active feature information based at least in part on the current operating conditions of the monitoring system (¶113 recites in part “the engine data is processed and parsed into data for individual emissions components”).
Ziarno fails to explicitly disclose sending, through a communications network, the active feature information to a server.
However Ziarno contemplates in fig. 3 and ¶48 “a WEMS module 20 that downloads engine data and uploads data for on-board processing to and/or from an airport server 42, which could be operative with a communications network 44”
Therefore, Ziarno having disclosed the in ¶113 producing active features information from sensed data, it would have been obvious for one of ordinary skill in the 
Regarding Claim 2, Harris discloses in figs. 3, 10 and ¶s 85, 134 wherein dynamically configuring the operating parameters of the feature extraction component of the monitoring system further comprises: receiving configuration information from the server; and modifying the operating parameters of the feature extraction component of the monitoring system according to the configuration information.
Regarding Claim 3, Harris discloses in fig. 10 and ¶s85, 134 wherein the configuration information indicates a change in a sleep period of the monitoring system, sample rate of the monitoring system, or both.
Regarding Claim 4, Harris discloses in fig. 10 and ¶s85, 134 wherein the configuration information identifies one or more features to add, one or more features to remove, or one or more features to modify, or a combination thereof, from the active feature information.
Regarding Claim 5, Harris disclosures renders obvious sensing the one or more characteristics associated with the monitored asset to produce additional sensor data(¶7);
extracting features from the additional sensor data using the feature extraction component to produce second extracted feature information (¶7); selecting at least a subset of the second extracted feature information using the feature extraction component to produce second active feature information (fig. 10 and ¶113); and sending (fig. 3 and ¶48), via the communications network, the second active feature information to the server.
Claim 6, Harris disclosures renders obvious wherein the configuration information from the server comprises rate change information (fig. 3 and ¶134), the method further comprising: adjusting a sensing rate at which the sensor data is produced by the monitoring system, a rate at which feature extraction is performed by the monitoring system, a rate at which feature information is sent to the server, or a combination thereof, based on the rate change information (¶134).
Regarding Claim 7, Harris’s disclosures in renders obvious wherein dynamically configuring the operating parameters of the feature extraction component of the monitoring system further comprises: determining a dynamic baseline value (changing operating parameters of ¶118) for one or more features, wherein the dynamic baseline value represents an expected value for each of the one or more features over time (fig. 16 and ¶s116-118).
Regarding Claim 8, Harris’s disclosures in blocks 760,762 of fig. 15 and ¶s116-118, 134 in renders obvious further comprising: identifying a deviation in the dynamic baseline value for a feature of the one or more features (¶s116-118); and modifying the operating parameters of the feature extraction component to include the identified feature in the features of the subset of the extracted feature information (¶134).
Regarding Claim 9, Harris’s disclosures in fig. 3, 10, 15 and ¶s7,48,113,134 renders obvious further comprising: sensing the one or more characteristics associated with the monitored asset to produce additional sensor data; extracting features from the additional sensor data using the feature extraction component to produce second extracted feature information; selecting at least a subset of the second extracted feature information using the feature extraction component to produce second active feature 
Regarding Claim 10, Harris’s disclose in a monitoring system comprising: a sensor configured to sense one or more characteristics associated with a monitored asset and to produce sensor data (¶7); a wireless transceiver (transceiver 136 of fig. 5 and ¶58) configured to transmit data to and receive data from a server (server 42 of fig. 3 and ¶s44-48)  via a communication network; and a processor (FADEC/ECU 24/WEMS 20 of fig.2 and ¶44) configured to: obtain the sensor data from the sensor (¶7); dynamically configure operating parameters of the monitoring system based at least in part on current operating conditions of the monitoring system(fig. 10 and ¶s85, 139); extract features from the sensor data using the feature extraction component to produce extracted feature information (¶7); select at least a subset of the extracted feature information using the feature extraction component to produce active feature information based at least in part on the current operating conditions of the monitoring system(¶113).  
Ziarno fails to explicitly disclose send the active feature information to the server using the wireless transceiver.
However Ziarno contemplates in fig. 3 and ¶48 “a WEMS module 20 that downloads engine data and uploads data for on-board processing to and/or from an airport server 42, which could be operative with a communications network 44”

Regarding Claim 11, is analogous to claim 2 and thus rejected on similar grounds. 
Regarding Claim 12, is analogous to claim 3 and thus rejected on similar grounds. 
Regarding Claim 13, is analogous to claim 4 and thus rejected on similar grounds. 
Regarding Claim 14, is analogous to claim 5 and thus rejected on similar grounds. 
Regarding Claim 15, is analogous to claim 6 and thus rejected on similar grounds. 
Regarding Claim 16, is analogous to claim 7 and thus rejected on similar grounds. 
Regarding Claim 17, is analogous to claim 8 and thus rejected on similar grounds. 
Regarding Claim 18, is analogous to claim 1 and thus rejected on similar grounds. 
Claim 19, is analogous to claim 2 and thus rejected on similar grounds. 
Regarding Claim 20, is analogous to claim 3 and thus rejected on similar grounds. 
Regarding Claim 21, is analogous to claim 4 and thus rejected on similar grounds. 
Regarding Claim 22, is analogous to claim 5 and thus rejected on similar grounds. 
Regarding Claim 23, is analogous to claim 6 and thus rejected on similar grounds. 
Regarding Claim 24, is analogous to claim 7 and thus rejected on similar grounds. 
Regarding Claim 25, is analogous to claim 8 and thus rejected on similar grounds. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gelvin US20100201516 (fig. 8 and ¶86)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685